Citation Nr: 1038937	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  97-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the left 
lower extremity.

2.  Entitlement to service connection for disability of the left 
upper extremity.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1969.

This appeal arose before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied claims of service connection for "arthritis of the 
left arm and left leg."  In August 1998, the Veteran testified 
at the RO at a personal hearing.  In December 2003, the Veteran 
testified before the undersigned at a personal hearing conducted 
at the RO.  In July 2004, the Board remanded the case for 
additional evidentiary development.

In a decision dated February 2006, the Board denied the Veteran's 
service connection claims for "arthritis" of the left arm and 
left leg.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated December 2007, the Court set aside the 
Board's February 2006 decision, and remanded the claims for 
further adjudication.

In September 2008, the Board sought expert medical opinion from 
the Veterans Health Administration (VHA).  The initial report 
obtained, dated October 2008, was deemed inadequate.  In November 
2008, the Board requested a clarifying opinion from the VHA which 
was received in December 2008.  In a statement received in 
January 2009, the Veteran declined to submit any further evidence 
and/or information in support of his claims, and requested 
adjudication of his claims by the Board.

The Board has rephrased the issues listed on the title page to 
conform to the Court's decisions, including Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran was afforded a VA examination in February 2010.  
Unfortunately, not all of the requests required by the June 2009 
remand were addressed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Initially, the examiner did not provide any supporting rationale 
for the nexus opinions.  

The examiner also did not provide an opinion regarding secondary 
service connection in relation to the left knee diagnosis.   See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (secondary 
service connection is warranted for any increase in severity of a 
non-service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the non-service-connected 
condition).  Service connection is in effect for healed fracture 
of the left great toe, rated 0 percent.  This report is thus 
inadequate for rating purposes.

Lastly, the examiner did not "discuss and reconcile the 
conflicting medical opinions as to whether the Veteran manifests 
soft tissue injury to the left upper and lower extremities, and 
whether his arthritis of the left upper and lower extremities is 
traumatic and/or degenerative in nature."

Accordingly, the Board finds that additional medical examination 
and/or opinion is necessary to decide these claims.  38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims files should be 
forwarded to the examiner who conducted the 
February 2010 examination, or other 
appropriate examiner, or if deemed necessary 
the Veteran should be provided with another 
VA examination(s) for the purpose of 
supplemental opinions regarding the nature 
and etiology of all disability present in the 
left upper and lower extremities.  The claims 
folder must be made available to the examiner 
for review.  The medical examiner(s) should 
address the following questions, to the best 
of his/her medical knowledge:

   a)  is it at least as likely as not 
(probability of 50% or greater) that the 
Veteran's current disability of the left knee 
is due to service-connected disabilities or 
has been aggravated beyond the natural 
progress of such disorder as a result of 
service-connected disabilities?  (Aggravation 
is defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms).
   
   b)  discuss and reconcile the conflicting 
medical opinions as to whether the Veteran 
manifests soft tissue injury to the left 
upper and lower extremities, and whether his 
arthritis of the left upper and lower 
extremities is traumatic and/or degenerative 
in nature.  In particular, the examiner(s) 
attention is directed to VA examination 
reports dated January 1998 and November 2004 
as well as VHA reports dated October and 
December 2008.
   
   c)  provide supporting rationale for the 
nexus opinions reached at the time of the 
February 2010 examination as well as in 
response to the inquiries herein.  The 
reasoning for the opinions expressed should 
fully identify the factual and medical basis 
for reaching the conclusions expressed.  
   
   
The examiner is also hereby advised that the 
Board finds the Veteran's report that his 
left leg was run over by a tank, as well as 
his report of injuring his left side as a 
result of a mine explosion, is inconsistent 
with the evidentiary record.  See Service 
treatment records dated February 1967 
(Veteran incurred a compound fracture of the 
distal phalanx of the left great toe while 
working on a vehicle) and April 1967 (Veteran 
sustained a gunshot wound to the right upper 
extremity, as well as a cerebral concussion 
with scalp laceration)

2.  Upon completion of the above, 
readjudicate the claims of service connection 
for disability of the left upper extremity 
and disability of the left lower extremity.  
If any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

